Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office action is in response to the amendment filed on 10/13/2022.
	Currently, claims 1-15 are pending.  

Drawings
The office notes here that this objection is merely a formality resulting from a misdrafting, please pay careful attention to the objection below.  Note additionally that the parent application 16258169 has the offending clause discussed below as “a cross section” rather than “the cross section” in line 27 of claim 6 (of this application, see also the near-mirrored limitation in the parent application), and it appears that here in this application this should likely be “a second cross section” for formal drafting, and all referrals back to this “second  cross section” should be changed as well.  

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “the cross section” in line 27 of claim 6 must be shown or the feature(s) canceled from the claim(s) or else this needs to be renamed “a second cross section” (etc.).  Here the office notes that the limitations of this clause appear to be referring to things that happen in the cross section of Fig. 1C, while the cross section is introduced back on line 21 where the limitations on line 21 are modifying a clause that appears to be referring to things happening in the cross section of Fig. 1B.  

Furthermore, the “the cross section” in the second line of claim 11 has a mirrored issue, and may need to be “a third [?] cross section” or something similar, as it is not entirely clear what this limitation is attempting to refer to or which cross section is it referring to.  Please be sure to ensure good written description for this overall claim upon submission so that it will pass final review once this issue is resolved.  

Furthermore, the “the cross section” in line 30 of claim 15 has the same issue as above and requires the same to be done.  Note that when that is corrected in claim 15 that there are other instances of “the cross section” that may need adjusting as well.  Please ensure that the appropriate cross section(s) are being referred to at the correct times.  

It is suggested to ensure that all cross sections which are distinct cross sections are named and introduced accordingly throughout all of the claims.  

No new matter should be entered.  For now the office will presume that the offending cross section language refers to a sort of moving cross sectional view that can be whereever in the device at any time, as this appears to be how the applicant is using the term and to interpret it otherwise will make the claim nonsensical.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Objections
Claim 13 is objected to because of the following informalities:  on line 5 both instances of “an” should be changed to “the” as both of those parts have been already introduced in the parent claim (or the first instance may need to be changed to “the isolation region” overall to refer back properly).  Either it needs to have “the” before these parts for proper grammar or else new parts need to be introduced.  

Appropriate correction is required.  Please be sure to check if any additional changes are needed in the rest of the claims as things are corrected.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of Onuki et al. (“Onuki” U.S. Patent No. 10,833,111 (patented 10/11/2020 based on the parent application to this application) in view of Kawahito (US 2010/0073541 published 03/25/2010). 
As to claim 1, Onuki has in claim 1, a photoelectric conversion apparatus in which a plurality of pixels are laid out in a matrix form, each of the pixels having a photoelectric conversion portion, a first transfer transistor configured to transfer electric carriers from the photoelectric conversion portion, an electric-carrier accumulation portion to which the electric carriers are transferred from/by the first transfer transistor, a second transfer transistor configured to transfer electric carriers accumulated in the electric-carrier accumulation portion, and a floating diffusion to which the electric carriers are transferred from/by the second transfer transistor, the photoelectric conversion apparatus comprising (see introduction clause being substantively the same except for the solid state nature of the apparatus here being inherent in the overall device structure, and this structure including the following limitations to come): 
an active region having the photoelectric conversion portion, the electric-carrier accumulation portion, and the floating diffusion (see active region clause); and 
an element isolation region having an insulator defining the active region (see element isolation region clause); 
wherein in a predetermined direction in plan view, a first total length from a first boundary where the element isolation region contacts the active region to a second boundary where the element isolation region contacts the active region in the electric carrier accumulation portion under a gate of the first transfer transistor is larger than a second total length from a third boundary where the element isolation region contacts the active region to a fourth boundary where the element isolation region contacts the active region in the photoelectric conversion portion under the gate of the first transfer transistor (see second to last clause appearing substantively the same), and 
wherein, in the predetermined direction in plan view, the active region in the photoelectric conversion portion has a third total length from a fifth boundary where the element isolation region contacts the active region to a sixth boundary where the element isolation region contacts the active region, the third total length being larger than the second total length (see last clause appearing substantively the same).  

However, the claim 1 in the Onuki patent fails to set forth the device being one wherein the first transfer transistor is provided at a position closest to the photoelectric conversion portion in-among a plurality of transistors including the first transfer transistor and the second transfer transistor arranged in an electric-carrier transfer path from the photoelectric conversion portion to the floating diffusion.  

Kawahito shows in Fig. 2-3 a device being one wherein a first transfer transistor (see transistor made by 31; [0035]) is provided at a position closest to a photoelectric conversion portion (see 11a/b acting as photoelectric conversion portion; [0031]) among a plurality of transistors including the first transfer transistor and the second transfer transistor (see transistors made by 31 and 32 respectively; [0035]) arranged in an electric-carrier transfer path from the photoelectric conversion portion to a floating diffusion (see path from 11a/b to floating diffusion on other side; [0031] and [0054]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the setup of transistors and their positioning relative to photoelectric conversion portion and electric carrier transfer path with associated parts over to a floating diffusion as taught by Kawahito to have made that overall transistor and region relations for the device claimed in Onuki with the motivation of providing for control along a photo-electric conversion to accumulation region to floating diffusion/read out region enabling each to do the functionality of each part in real life (see the overall setup in Kawahito providing for the overall photoelectric conversion, then accumulation of charge, then reading out along with control for each stage in Fig. 2-3 for devices in real life; [0031], [0035] and [0054]).  

As to claims 2-5, the claimed device in Onuki as modified by Kawahito above shows a device in Onuki’s claims 2-5 with the same substance.  


As to claim 14, Onuki claims an apparatus in claim 1 (the overall device being claimed) comprising: a processing apparatus for processing a signal output from the photoelectric conversion apparatus; and a photoelectric conversion apparatus in which a plurality of pixels are laid out in a matrix form, each of the pixels having a photoelectric conversion portion, a first transfer transistor configured to transfer electric carriers by/from the photoelectric conversion portion, an electric-carrier accumulation portion to which the electric carriers are transferred from/by the first transfer transistor, a second transfer transistor configured to transfer electric carriers accumulated in the electric-carrier accumulation portion, and a floating diffusion to which the electric carriers are transferred from/by the second transfer transistor, the photoelectric conversion apparatus comprising: an active region having the photoelectric conversion portion, the electric-carrier accumulation portion, and the floating diffusion; and 
an element isolation region having an insulator defining the active region; 
wherein, the first transfer transistor is provided at a position closest to the photoelectric conversion portion in-among a plurarity of transistors including the first transfer transistor and the second transfer transistor arranged in an electric-carrier transfer path from the photoelectric conversion portion to the floating diffusion, 
wherein in a predetermined direction in plan view, a first total length from a first boundary where the element isolation region contacts the active region to a second boundary where the element isolation region contacts the active region in the electric carrier accumulation portion under a gate of the first transfer transistor is larger than a second total length from a third boundary where the element isolation region contacts the active region to a fourth boundary where the element isolation region contacts the active region in the photoelectric conversion portion under the gate of the first transfer transistor, 
wherein in the predetermined direction in plan view, the active region in the photoelectric conversion portion has a third total length from a fifth boundary where the element isolation region contacts the active region to a sixth boundary where the element isolation region contacts the active region, the third total length being larger than the second total length.  

However, the claim 1 in the Onuki patent fails to set forth the device being one wherein the first transfer transistor is provided at a position closest to the photoelectric conversion portion among a plurality of transistors including the first transfer transistor and the second transfer transistor arranged in an electric-carrier transfer path from the photoelectric conversion portion to the floating diffusion, and wherein, the processing apparatus processes a signal output from the photoelectric conversion apparatus.  

Kawahito shows in Fig. 2-3 a device being one wherein a first transfer transistor (see transistor made by 31; [0035]) is provided at a position closest to a photoelectric conversion portion (see 11a/b acting as photoelectric conversion portion; [0031]) among a plurality of transistors including the first transfer transistor and the second transfer transistor (see transistors made by 31 and 32 respectively; [0035]) arranged in an electric-carrier transfer path from the photoelectric conversion portion to a floating diffusion (see path from 11a/b to floating diffusion on other side; [0031] and [0054]), wherein an overall processing apparatus processes a signal output from the photoelectric conversion apparatus (see the overall apparatus in Fig. 1 doing processing of signals from each pixel in [0029]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the setup of transistors and their positioning relative to photoelectric conversion portion and electric carrier transfer path with associated parts over to a floating diffusion along with it being incorporated into an overall apparatus that processes signal output from the device as taught by Kawahito to have made that overall transistor device incorporated in an apparatus and region relations for the device claimed in Onuki with the motivation of providing for control along a photo-electric conversion to accumulation region to floating diffusion/read out region enabling each to do the functionality of each part in real life and put the smaller device to overall to good use in real life (see the overall setup in Kawahito providing for the overall photoelectric conversion, then accumulation of charge, then reading out along with control for each stage in Fig. 2-3 for devices in real life; [0031], [0035] and [0054]; and see further that the overall apparatus puts the smaller device to good real life use doing electronic shuttering with images obtained [0029]).  


As to 6, Onuki claims in claims 6 and 13 a photoelectric conversion apparatus comprising: 
a photoelectric conversion portion having a first semiconductor region of a first conductivity type (see the photoelectric conversion portion clause); 
a first transfer transistor configured to transfer electric carriers from the photoelectric conversion portion (see first transfer transistor clause); 
an electric-carrier accumulation portion having a second semiconductor region of the first conductivity type, the electric-carrier accumulating portion receiving the electric carriers transferred by the first transfer transistor (see the electric-carrier accumulation portion clause with second semiconductor region); 
a second transfer transistor configured to transfer electric carriers accumulated in the electric-carrier accumulation portion (see second transfer transistor clause); 
a floating diffusion to which the electric carriers are transferred by the second transfer transistor (see floating diffusion clause); 
an isolation region including an insulator defining a formable range of the first semiconductor region and the second semiconductor region (see isolation region clause of claim 13 in the patent that issued from the parent application specifically); 
wherein, at a side where the photoelectric conversion portion is provided, the first semiconductor region is placed between a third semiconductor region of a second conductivity type which is different from the first conductivity type and a fourth semiconductor region of the second conductivity type in a cross section in a channel width direction of the first transfer transistor under a gate of the first transfer transistor (see the first clause discussing the photoelectric conversion portion and first, third, fourth regions), 
wherein, at a side where the electric-carrier accumulation portion is provided, the second semiconductor region is placed between a fifth semiconductor region of the second conductivity type and a sixth semiconductor region of the second conductivity type in the cross section in the channel width direction of the first transfer transistor under the gate of the first transfer transistor (see side of the electric carrier accumulation portion clause with the second semiconductor region, and fifth and sixth semiconductor regions),
wherein a first total length of a first line from a first boundary where the second semiconductor region contacts the fifth semiconductor region to a second boundary where the second semiconductor region contacts the sixth semiconductor region is larger than a second total length of a second line from a third boundary where the first semiconductor region contacts the third semiconductor region to a fourth boundary where the first semiconductor region contacts the fourth semiconductor region in the cross section in the channel width direction of the first transfer transistor (see first total length clause with first and second total lengths), and 
wherein, in the channel width direction of the first transfer transistor in plan view, the first semiconductor region has a third total length of a third line from a fifth boundary where the first semiconductor region contacts the third semiconductor region to a sixth boundary where the first semiconductor region contacts the fourth semiconductor region, the third total length being larger than the second total length (see channel width direction clause with third total length and its relation to second total length), 
wherein the first boundary, the second boundary, the third boundary, and the fourth boundary are located under the gate of the first transfer transistor (see the boundary location clauses), and 
wherein the first line is parallel to the second line, and the second line is parallel to the third line (note the parallel line clauses).

However, Onuki’s claims 6 and 13 do not have the device being one wherein the first transfer transistor is provided at a position closest to the photoelectric conversion portion among a plurality of transistors including the first transfer transistor and the second transfer transistor arranged in an electric-carrier transfer path from the photoelectric conversion portion to the floating diffusion.  

Kawahito shows in Fig. 2-3 a device being one wherein a first transfer transistor (see transistor made by 31; [0035]) is provided at a position closest to a photoelectric conversion portion (see 11a/b acting as photoelectric conversion portion; [0031]) among a plurality of transistors including the first transfer transistor and the second transfer transistor (see transistors made by 31 and 32 respectively; [0035]) arranged in an electric-carrier transfer path from the photoelectric conversion portion to a floating diffusion (see path from 11a/b to floating diffusion on other side; [0031] and [0054]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the setup of transistors and their positioning relative to photoelectric conversion portion and electric carrier transfer path with associated parts over to a floating diffusion as taught by Kawahito to have made that overall transistor and region relations for the device claimed in Onuki with the motivation of providing for control along a photo-electric conversion to accumulation region to floating diffusion/read out region enabling each to do the functionality of each part in real life (see the overall setup in Kawahito providing for the overall photoelectric conversion, then accumulation of charge, then reading out along with control for each stage in Fig. 2-3 for devices in real life; [0031], [0035] and [0054]).  

As to 7-13, the claimed device in Onuki as modified by Kawahito above shows a device in Onuki’s claims 7-13 with the same substance.  


As to claim 15, Onuki claims in claims 6 and 13, an apparatus comprising: 
a processing apparatus (see overall apparatus in the claim),
and a photoelectric conversion apparatus comprising: 
a photoelectric conversion portion having a first semiconductor region of a first conductivity type (see photoelectric conversion portion clause); 
a first transfer transistor configured to transfer electric carriers from the photoelectric conversion portion (see first transfer transistor clause); 
an electric-carrier accumulation portion having a second semiconductor region of the first conductivity type, the electric-carrier accumulating portion receiving the electric carriers transferred by the first transfer transistor (see electric-carrier accumulation clause with second semiconductor region);
 a second transfer transistor configured to transfer electric carriers accumulated in the electric-carrier accumulation portion (see second transfer transistor clause); 
a floating diffusion to which the electric carriers are transferred by the second transfer transistor (see floating diffusion clause); 
an isolation region including an insulator defining a formable range of the first semiconductor region and the second semiconductor region (see isolation region in claim 13 specifically); 
wherein, at a side where the photoelectric conversion portion is provided, the first semiconductor region is placed between a third semiconductor region of a second conductivity type which is different from the first conductivity type and a fourth semiconductor region of the second conductivity type in a cross section in a channel width direction of the first transfer transistor under a gate of the first transfer transistor, 
wherein, at a side where the electric-carrier accumulation portion is provided, the second semiconductor region is placed between a fifth semiconductor region of the second conductivity type and a sixth semiconductor region of the second conductivity type in the cross section in the channel width direction of the first transfer transistor under the gate of the first transfer transistor (see side of the electric carrier accumulation portion clause with the second semiconductor region, and fifth and sixth semiconductor regions), 
wherein a first total length of a first line from a first boundary where the second semiconductor region contacts the fifth semiconductor region to a second boundary where the second semiconductor region contacts the sixth semiconductor region is larger than a second total length of a second line from a third boundary where the first semiconductor region contacts the third semiconductor region to a fourth boundary where the first semiconductor region contacts the fourth semiconductor region in the cross section in the channel width direction of the first transfer transistor (see first total length clause with first and second total lengths), and 
wherein, in the channel width direction of the first transfer transistor in plan view, the first semiconductor region has a third total length of a third line from a fifth boundary where the first semiconductor region contacts the third semiconductor region to a sixth boundary where the first semiconductor region contacts the fourth semiconductor region, the third total length being larger than the second total length (see channel width direction clause with third total length and its relation to second total length), 
wherein, the first boundary, the second boundary, the third boundary, and the fourth boundary are located under the gate of the first transfer transistor (see the boundary location clauses), and 
wherein the first line is parallel to the second line, and the second line is parallel to the third line, and wherein (note the parallel line clauses).

However, Onuki fails to show the device claimed being one wherein the first transfer transistor is provided at a position closest to the photoelectric conversion portion among a plurarity of transistors including the first transfer transistor and the second transfer transistor arranged in an electric-carrier transfer path from the photoelectric conversion portion to the floating diffusion, and the overall processing apparatus processes a signal output from the photoelectric conversion apparatus.  

Kawahito shows in Fig. 2-3 a device being one wherein a first transfer transistor (see transistor made by 31; [0035]) is provided at a position closest to a photoelectric conversion portion (see 11a/b acting as photoelectric conversion portion; [0031]) among a plurality of transistors including the first transfer transistor and the second transfer transistor (see transistors made by 31 and 32 respectively; [0035]) arranged in an electric-carrier transfer path from the photoelectric conversion portion to a floating diffusion (see path from 11a/b to floating diffusion on other side; [0031] and [0054]), wherein an overall processing apparatus processes a signal output from the photoelectric conversion apparatus (see the overall apparatus in Fig. 1 doing processing of signals from each pixel in [0029]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the setup of transistors and their positioning relative to photoelectric conversion portion and electric carrier transfer path with associated parts over to a floating diffusion along with it being incorporated into an overall apparatus that processes signal output from the device as taught by Kawahito to have made that overall transistor device incorporated in an apparatus and region relations for the device claimed in Onuki with the motivation of providing for control along a photo-electric conversion to accumulation region to floating diffusion/read out region enabling each to do the functionality of each part in real life and put the smaller device to overall to good use in real life (see the overall setup in Kawahito providing for the overall photoelectric conversion, then accumulation of charge, then reading out along with control for each stage in Fig. 2-3 for devices in real life; [0031], [0035] and [0054]; and see further that the overall apparatus puts the smaller device to good real life use doing electronic shuttering with images obtained [0029]).  

Allowable Subject Matter
Claims 1-15 are rejected as noted above, but would otherwise be distinguished from the prior art.  

The office notes that as to claims 1, 6 and 14-15 the reason that the respective claims are considered to be distinguished from the art is substantively the same as for old claims 1 and 6 in application 16258169 (the parent application).  

Response to Arguments
Applicant's arguments filed 10/13/2022 regarding the objections to the drawings have been fully considered but they are not persuasive.  The applicant argues that there are some sections of the code of federal regulations and ultimately the applicant argues that an express illustration of the feature “a second cross section” is not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented.  And that the examiner has not shown whether it is necessary for one skilled in the art to require a drawing for the understanding of a second cross section.  The office has never contended that this is necessary for understanding by one of skill in the art of the subject matter to be patented and it will not be.  The objection is maintained and the request for the objection to be withdrawn is denied.  The office does however encourage the applicant to see the objection to the drawings in this instance as merely a result of a misdrafting that needs to be corrected rather than an actual need to redraw, or strike the language, as it likely just a misdrafting.  If the applicant insists on the current language however, then this will need to be depicted.  

Applicant’s arguments, see Remarks, filed 10/13/2022, with respect to the objections to the claims that the applicant did address have been fully considered and are persuasive.  Those objections to the claims have been withdrawn.  However, there are objections to the claims which went wholly unaddressed by the applicant which remain above.  

Applicant’s arguments with respect to the old rejections of claim(s) 1-15 have been considered but are moot because there are no pending grounds of rejection for those claims as amended except for the entirely new grounds of rejection above.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891